Citation Nr: 0105101	
Decision Date: 02/20/01    Archive Date: 02/26/01

DOCKET NO.  00-03 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for cervical disc disease 
of C5-C5 with right upper extremity radiculopathy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1977 to November 
1986.

This appeal arises from a May 1999 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) that determined 
that the claim of service connection for cervical disc 
disease of C5-C5 with right upper extremity radiculopathy was 
not well grounded.  


REMAND

The Board of Veterans' Appeals (Board) is of the opinion that 
this case must be remanded for readjudication consistent with 
this decision.

The RO has concluded that the veteran's service connection 
claim is not well grounded.  However, during the pendency of 
this appeal, the United States Congress has revised the 
statutory scheme governing the filing of claims and 
applications for benefits and has eliminated the concept of a 
well grounded claim while amplifying the duty to assist 
claimants.

Heretofore, section 5107(a) of title 38 of the United States 
Code had provided that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded" and that "[t]he Secretary shall assist such 
a claimant in developing the facts pertinent to the claim."  
38 U.S.C.A. § 5107(a) (West 1991).  However, the requirement 
that a claimant submit a well grounded claim is no longer in 
force; section 5107(a) has been revised.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
§§ 3(a), 4 (2000) (to be codified at 38 U.S.C. §§ 
5103A, 5107) (Veterans Claims Assistance Act).  The sum total 
of the recent enactments is that the requirement of a "well 
grounded claim" has been eliminated and VA's duty to assist 
has been amplified.  Under the revised section 5107(a), "a 
claimant has the responsibility to present and support a 
claim for benefits under laws administered by the 
Secretary."  

The new enactments and revisions to VA's claims adjudication 
process are applicable to pending claims, such as the 
appellant's claim.  Moreover, in Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991), the Court held that where a law or 
regulation changes during the pendency of a claim, "the 
version most favorable to appellant" applies unless provided 
otherwise by Congress or the Secretary.  Since the recent 
enactments specifically provide for the nullification of the 
"well grounded claim" requirement to all pending claims and 
since this claim is still pending, the RO must apply the new 
law to the veteran's claim.

The veteran has stated on several occasions that the 
attending neurosurgeon who performed surgery on his cervical 
spine in September 1998 has discussed a relationship between 
a cervical spine disorder and the veteran's active service.  
Specifically, according to the veteran's description of the 
neurosurgeon's opinion, his activities as a naval pilot on an 
aircraft carrier (such as catapult shots and arrested 
landings while wearing a heavy helmet) "definitely 
contributed" to his cervical spine disability.  Hearsay 
medical evidence, as transmitted by layperson, is of no 
probative value; connection between what physician said and 
layperson's account of what he purportedly said is simply too 
attenuated and inherently unreliable to constitute medical 
evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
However, having described the conclusions of the private 
neurosurgeon, the veteran may attempt to obtain evidence 
directly from the physician.  On remand, the RO must inform 
the veteran that he may submit evidence directly from that 
private neurosurgeon describing his opinions and conclusions 
regarding a relationship, if any, between activities during 
service and any current cervical spine disability.  

Medical records prepared in connection with September 1998 
surgery indicate that Dr. David Snellgrove referred the 
veteran to the private neurosurgeon and medical facility.  
That physician may have private medical records that are 
relevant to the veteran's claim.  Therefore, in keeping with 
the duties imposed by the Veterans Claims Assistance Act, the 
Board will also remand the claim for the RO to obtain further 
identifying information regarding the private physician who 
referred him for the September 1998 surgery or any other 
physician (private or otherwise) who treated him for symptoms 
related to his cervical spine since his separation from 
active service.  Upon obtaining sufficient identifying 
information, the RO must then seek to obtain records of any 
and all relevant medical records from the medical providers 
identified by the veteran.

Finally, upon obtaining all relevant medical records, the RO 
must schedule the veteran for an examination to assess the 
current nature and severity of his cervical spine disability 
and to discuss the etiology, if possible, of any such 
disability.  The examining VA physician must have access to 
and must review the veteran's claims folder, including any 
evidence of treatment for a cervical spine disability and any 
evidence submitted by the veteran's private neurosurgeon.

To ensure full compliance with all obligations to assist the 
veteran and with all due process requirements, the case is 
REMANDED to the RO for the following:

1.  The RO must inform the veteran that 
he may seek to submit evidence, such as 
a letter or private medical records, 
from the private neurosurgeon who 
performed the September 1998 cervical 
spine surgery.  Specifically, since the 
veteran has indicated that the private 
neurosurgeon rendered an opinion 
regarding a relationship between the 
veteran's in-service activities and his 
cervical spine disability, the veteran 
should seek to obtain evidence from 
that physician on the specific point.

2.  The RO must ascertain from the 
veteran whether he received any 
additional private or other treatment 
since his separation from active 
service for symptoms related to his 
cervical spine disability.  
Specifically, the RO must seek to 
obtain identifying information 
regarding those medical providers, 
including a Dr. David Snellgrove who 
appears to have referred the veteran 
for cervical spine surgery in September 
1998.  Upon obtaining sufficient 
identifying information, the RO must 
then seek to obtain copies of all 
relevant medical records from the 
specified medical providers.  In 
compliance with the pertinent 
provisions of the Veterans Claims 
Assistance Act, if the RO is unable to 
obtain any records, the RO must then 
notify the veteran of the efforts it 
took to obtain any records, the reasons 
for any inability to obtain such 
records, and any further action to be 
taken.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096 (2000) (to be 
codified at 38 U.S.C. § 5103A).
 
3.  The RO must then schedule the 
veteran for the conduct of a complete 
and thorough VA examination to assess 
the current nature of the veteran's 
cervical spine disability.  All 
pertinent examinations should be 
conducted at this time.  The examining 
VA physician should review the 
veteran's claims folder and should 
express an opinion as to the etiology 
of the veteran's current cervical spine 
disability.  Upon reviewing the claims 
folder, if there are any other 
statements of etiology in the record, 
the examining VA physician should 
address and assess those statements. 

4.  The RO must readjudicate the 
veteran's claim under the provisions 
set forth in the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096, §§ 3(a), 4 
(2000) (to be codified at 38 U.S.C.A. 
§§ 5103A, 5107).

5.  Following completion of the above 
development, the RO should review the 
entire evidentiary record in order to 
determine whether the veteran's claim 
for service connection for cervical disc 
disease of C5-C5 with right upper 
extremity radiculopathy may be granted.  
If the decision remains adverse to the 
veteran, he and his representative 
should be furnished with a supplemental 
statement of the case.  The case should 
thereafter be returned to the Board for 
further review, as appropriate.

Upon remand, as noted, the appellant will be free to submit 
additional evidence.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 
3.103(a) (1999); Kutscherousky v. West, 12 Vet. App. 369 
(1999); Quarles v. Derwinski, 3 Vet. App. 129 (1992).  The 
Board notes that a remand "confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders."  Stegall v. West, 11 Vet. App. 268, 272 
(1998).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


